 1 CAUSE OF ACTION INSTITUTE
   JOHN J. VECCHIONE [admitted pro hac vice] [Lead Counsel]
 2   john.vecchione@causeofaction.org
   MICHAEL D. PEPSON [admitted pro hac vice]
 3 Admitted only in Maryland.
   Practice limited to matters and proceedings before United States Courts and agencies.
 4   michael.pepson@causeofaction.org
   JESSICA LEE THOMPSON [admitted pro hac vice]
 5   jessica.thompson@causeofaction.org
   ASHLEY SALVINO [admitted pro hac vice]
 6   ashley.salvino@causeofaction.org
   JOSHUA N. SCHOPF [admitted pro hac vice]
 7   josh.schopf@causeofaction.org
   NICHOLE C. WILSON [admitted pro hac vice]
 8   nichole.wilson@causeofaction.org
   KARA E. MCKENNA [admitted pro hac vice]
 9   kara.mckenna@causeofaction.org
   CYNTHIA CRAWFORD [admitted pro hac vice]
10 cynthia.crawford@causeofaction.org
   1875 Eye Street N.W., Suite 800
11 Washington, DC 20006
   Telephone: (202) 422-4332/Facsimile: (202) 330-5842
12
   Christine Yang (SBN 102048)                           Christopher Kao (SBN 237716)
13   chrisyang@sjclawpc.com                                christopher.kao@pillsburylaw.com
   LAW OFFICES OF S.J. CHRISTINE YANG                    Brock S. Weber (SBN 261383)
14 17220 Newhope Street, Suites 101 &102                   brock.weber@pillsburylaw.com
   Fountain Valley, CA 92708                             PILLSBURY WINTHROP SHAW PITTMAN LLP
15 Telephone: 714.641.4022                               Four Embarcadero Center, 22nd Floor
   Facsimile: 714.641.2082                               San Francisco, CA 94111-5998
16                                                       Tel.: 415.983.1000 / Facsimile: 415.983.1200

17

18                                    UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA
20

21   FEDERAL TRADE COMMISSION,                             Case No. 3:17-cv-00039-JD
22                   Plaintiff,                            DECLARATION OF MICHAEL PEPSON IN
                                                           SUPPORT OF DEFENDANT D-LINK
23           v.                                            SYSTEMS, INC.’S OPPOSITION TO
24                                                         PLAINTIFF FTC’S MOTION FOR SUMMARY
     D-LINK SYSTEMS, INC.,
                                                           JUDGMENT
25                   Defendants.
26

27

28
      Declaration of Michael Pepson In Support of D-Link                               Case No. 17-cv-00039-JD
      Systems’ Opposition to FTC’s Motion for Summary
      Judgment
 1                                 DECLARATION OF MICHAEL PEPSON
 2            The undersigned declarant, Michael Pepson, states:
 3            1.     I am an attorney at Cause of Action Institute, counsel for defendant D-Link Systems,
 4   Inc. The following facts are based on my own personal knowledge and, if called as a witness, I

 5   could and would testify competently thereto.

 6            2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

 7   Transcript of Deposition of Peter Tsai as FRCP 30(b)(6) Witness for D-Link Corporation

 8   (January 30, 2018).

 9            3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the Transcript

10   of Deposition of William Brown as FRCP 30(b)(6) Witness for D-Link Systems (April 26, 2018).
11            4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the Transcript
12   of Deposition of William Brown (March 14, 2018).
13            5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the Transcript
14   of Deposition of Daniel Hsu (January 31, 2018).
15            6.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the Transcript
16   of Deposition of A.J. Wang (December 6, 2017).
17            7.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the Transcript
18   of Deposition of Robert G. Schoshinski as FRCP 30(b)(6) Witness for Plaintiff Federal Trade
19   Commission (“FTC”) (April 17, 2018).

20            8.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the Transcript

21   of Deposition of Mark Graff, an expert witness for Plaintiff FTC (August 9, 2018).

22            9.     Attached hereto as Exhibit 8 is a true and correct copy of excerpts from Plaintiff

23   FTC’s Responses to DLS’s First Set of Requests for Admissions.

24            10.    Attached hereto as Exhibit 9 is a true and correct copy of excerpts from the Transcript

25   of Deposition of Dr. Terrence Shimp, an expert witness for Plaintiff FTC (August 2, 2018).

26            11.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the Civil

27   Investigational Hearing William Brown, In Re D-Link Systems, Matter No. P954807 (July 29-31,

28   2014).
      Declaration of Michael Pepson In Support of D-Link   1                        Case No. 17-cv-00039-JD
      Systems’ Opposition to FTC’s Motion for Summary
      Judgment
 1            12.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

 2   Transcript of Deposition of Scott King as FRCP 30(b)(6) Witness for Rapid 7 (July 27, 2018).

 3            13.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from the

 4   Transcript of Deposition of Jerome Radcliffe, an expert witness for Defendant DLS (August 23,

 5   2018).

 6            14.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the

 7   Transcript of Deposition of Patrick Schaumont, an expert witness for Defendant DLS (August 8,

 8   2018).

 9            15.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts from the

10   Transcript of Deposition of Jamie E. Hine (October 1, 2018).

11            16.    Attached hereto as Exhibit 15 is a true and correct copy of excerpts from Plaintiff

12   FTC’s Responses to DLS’ Second Set of Interrogatories.

13            17.    Attached hereto as Exhibit 16 is a true and correct copy of the July 27, 2018 Rebuttal

14   Report of Mark G. Graff.

15            18.    Attached hereto as Exhibit 17 are true and correct excerpts from documents that

16   Plaintiff FTC produced to DLS on or about September 28, 2018.

17            19.    Attached hereto as Exhibit 18 are true and correct copies of screenshots that I took of

18   a video the FTC produced to DLS in native format on or about August 30, 2018 (F04-DKS-

19   0010892).

20            20.    Attached hereto as Exhibit 19 are true and correct copies of screenshots that I took of

21   a video the FTC produced to DLS in native format on or about August 30, 2018 (F04-DKS-

22   0010893).

23            I declare under penalty of perjury under the laws of the United States that the foregoing is

24   true and correct.

25            Executed this 5th day of October, 2018 at Washington, D.C.

26

27                                                             /s/ Michael Pepson
                                                               MICHAEL PEPSON
28
      Declaration of Michael Pepson in Support of D-Link   2                         Case No. 17-cv-00039-JD
      Systems’ Opposition to FTC Motion for Summary
      Judgment
